DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10-20 are pending
Claim 9 is canceled
Claims 1-6, 10-14 and 16-20 are currently amended
Claims 1-8 and 10-20 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 11 states “to at least a first temperature zone at” and instead should recite “to at least a first temperature zone of the one or multiple temperature zones at” to maintain consistency.  Also, line 18 states “via a drain line or a diverted water line, said” and instead should recite “via a drain line or a diverted water line, respectively, said” for further clarity.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Lines 1-3 states “wherein a water heater controller operatively coupled to said three-way return water diverter valve and said temperature sensor causes said” and instead should recite “wherein a water heater controller, operatively coupled to said three-way return water diverter valve and said temperature sensor,.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 1-3 states “wherein a water heater controller operatively coupled to said three-way return water diverter valve and said temperature sensor and a second temperature sensor causes said” and instead should recite “wherein a water heater controller, operatively coupled to said three-way return water diverter valve, said temperature sensor and a second temperature sensor, causes said” for further clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 11 states “to at least a first temperature zone at” and instead should recite “to at least a first temperature zone of the one or multiple temperature zones at” to maintain consistency.  Also, line 13 states “to circulate a hot water” and instead should recite “to circulate the hot water” for further clarity.  Furthermore, line 22 states “to said drain or to another use during” and instead should state “to said drain or to said another use during” for further clarity.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities:  Lines 2-3 states “to said drain during said overtemperature condition comprises diverting the re-circulated water to said drain based on said” and instead should recite “to said drain or to said another use during said overtemperature condition comprises diverting the re-circulated water to said drain or to said another use based on said” for further clarity.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Lines 1-3 states “wherein said step of r diverting the re-circulated water to said drain during said overtemperature condition comprises diverting the re-circulated water to said drain based on” and instead should recite “wherein said step of diverting the re-circulated or to said another use during said overtemperature condition comprises diverting the re-circulated water to said drain or to said another use based on” for further clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Lines 1-3 states “wherein said step of returning the re-circulated water to said drain during said shock treatment operation comprises returning the re-circulated water to said drain during a temperature shock treatment operation.” and instead should recite “wherein said step of diverting the re-circulated water to said drain or to said another use during said shock treatment operation comprises diverting the re-circulated water to said drain or to said another use during a temperature shock treatment operation.” for further clarity.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Lines 2-3 states “to said drain during said shock treatment operation comprises diverting the re-circulated water to said drain during a chemical shock treatment operation.” and instead should recite “to said drain or to said another use during said shock treatment operation comprises diverting the re-circulated water to said drain or to said another use during a chemical shock treatment operation.” for further clarity.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 11 states “to at least a first temperature zone at” and instead should recite “to at least a first temperature zone of the one or multiple temperature zones at” to maintain consistency.  Also, line 15 states “a three-way return water diverter valve three-way return water diverter valve comprising”.  Remove repetitive limitation.  Furthermore, respectively, said three-way return water diverter valve to allow for safe sanitation of the domestic hot water system by diverting an over temperature re-circulated water away from said single or multiple temperature regulating mixing station to said drain or to said another use to prevent said temperature regulated heated water of said at least a first temperature zone of the one or multiple temperature zones from exceeding a” for further clarity.  Appropriate corrections are required.
Claim 18 is objected to because of the following informalities:  Line 3 states “to circulate hot water” and instead should recite “to circulate the hot water” for further clarity.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Line 5 states “at least first temperature zone at” and instead should recite “at least a first temperature zone of the one or multiple temperature zones at” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, dependent claim 18 recites “to circulate hot water to a bottom portion of said water heater.” on lines 3-4, which is not described or supported in the original specification filed on 10/08/2019; therefore, is new matter.  The original specification and FIG. 1 of the application discloses a sanitation loop including a sanitation loop pump to circulate hot water to a side portion of said water heater, not to a bottom portion of said water heater, as illustrated in FIG. 1 of the application.  Furthermore, the original specification also explicitly states ‘circulate hot water within said water heater’.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "station to supply said heated water” on line 11.  It is unclear whether Applicant is referring to the same temperature regulated heated water as recited on lines 7-8 of claim 1, or a different heated water.  If Applicant is referring to the same heated water, Examiner suggests amending the limitation to further recite “station to supply said temperature regulated heated water” for further clarity.  Claims 2-8, 10 and 18-20 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "to divert said recirculated water during” on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite “to divert said re-circulated hot water” instead?  Also, it is unclear what portion of the re-circulated hot water Applicant is referring to, the portion or the remaining portion?
Claim 3 recites the limitation "said recirculated water” on lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite “said re-circulated hot water” instead?  Furthermore, claim 3 recites the limitation “and a second temperature sensor.” on line 6-7.  It is unclear whether Applicant is referring to the same second temperature sensor as recited on line 3 of claim 3, or a different and new second temperature sensor.  Claim 4 is also rejected
Claim 5 recites the limitation "said recirculated water” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite “said re-circulated hot water” instead?  
Claim 6 recites the limitation "said recirculated water” on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite “said re-circulated hot water” instead?  
Claim 11 recites the limitation "station to supply said heated water” on line 11.  It is unclear whether Applicant is referring to the same temperature regulated heated water as recited on lines 7-8 of claim 11, or a different heated water.  If Applicant is referring to the same heated water, Examiner suggests amending the limitation to further recite “station to supply said temperature regulated heated water” for further clarity.  Furthermore, claim 11 recites the limitation “the re-circulated water” on line 19.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-16 are also rejected since these claims depend on claim 11.
Claim 17 recites the limitation "station to supply said heated water” on line 11.  It is unclear whether Applicant is referring to the same temperature regulated heated water as recited on lines 7-8 of claim 17, or a different heated water.  If Applicant is referring to the same heated water, Examiner suggests amending the limitation to further recite “station to supply said temperature regulated heated water” for further clarity.
The term “about” on line 5 in claim 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 

Response to Arguments
Applicant’s arguments, see current Remarks filed on 12/07/2021, with respect to current claims 1-8 and 10-20 have been fully considered and are persuasive.  As indicated in the previous non-final action mailed on 11/09/2021, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 3, 5, 6, 11, 14, 17, 19 and 20 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
A new 112(a) claim rejection is now made regarding claim 18 (see above).
The previous 112(b) claim rejections regarding claims 1-8 and 10-20 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).

Allowable Subject Matter
Claims 1-8 and 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the 112(a) claim rejection, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Primary Examiner, Art Unit 1773